Exhibit 10.4

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is made this 21st
day of February, 2014, by and between SPC CONDO LIMITED PARTNERSHIP, a Delaware
limited partnership (“Assignor”), and IREIT LITTLE ROCK PARK AVENUE, L.L.C., a
Delaware limited liability company (“Assignee”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby agrees as follows:

 

1. Assignment of Leases. Assignor hereby assigns, transfers, sets over and
conveys to Assignees all of its right, title and interest as landlord under all
leases (“Leases”) pertaining to the real property described on Exhibit “A”
hereto. A list of the tenants (which may be under their trade name or fictitious
name) for the Leases is attached to this Assignment as Exhibit “B.”

 

2. Acceptance of Assignment of Lease. Assignee accepts the assignment of the
Leases, assumes the obligations of landlord or lessor arising under the Leases
on or after the date of this Assignment, and agrees to perform all obligations
of landlord under the Leases.

 

3. Indemnification. Assignor shall indemnify, defend and hold harmless Assignee
from and against all claims, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) caused by the
failure of Assignor to pay or perform in a timely manner any obligation required
to be paid or performed by the landlord under the Leases prior to the date of
this Assignment, including, without limitation, all reconciliation claims for
calendar year 2013 and calendar years prior to the date of this Assignment; and
Assignee shall indemnify, defend and hold harmless Assignor from and against all
claims, liabilities, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees) caused by the failure of Assignee to pay
or perform in a timely manner any obligation required to be paid or performed by
the landlord under the Leases on or after the date of this Assignment,
including, without limitation, all reconciliation claims for calendar year 2014
and subsequent years.

 

4. General Provisions. This Assignment may be signed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument. Facsimile copies of this Assignment
shall have the same effect as originals. This Assignment shall be governed in
accordance with the laws of the State of Arkansas, without giving effect to the
conflicts of laws principles thereunder. Jurisdiction for any legal proceeding
related to this Assignment shall lie only in the applicable State and Federal
courts located in Pulaski County, Arkansas. This Assignment shall bind and inure
to the benefit of the parties hereto and their respective successors and
assignors.

 

(Signatures on following pages)

 

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

 

 

  Assignor:              

SPC CONDO LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Condo GP, LLC,

a Delaware limited liability company,

Its general partner

                By: /s/ M. Adam Richey         M. Adam Richey,         Manager  
         

 

 

 

  Assignee:              

IREIT LITTLE ROCK PARK AVENUE, L.L.C.,

a Delaware limited liability company

              By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation,

its sole member

                By: /s/ David Z. Lichterman       Name:

David Z. Lichterman

      Title: Treasurer and Chief Accounting Officer            

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

EXHIBIT “A”

 

to

 

Assignment of Leases

 

Description of Real Property

 

 

Retail Unit (First Floor) of SPC Park Avenue Horizontal Property Regime in the
City of Little Rock, Pulaski County, Arkansas, and any and all rights entitled
thereto into the common elements of said Horizontal Property Regime, as
established by Master Deed recorded as Instrument Number 2012084362, records of
Pulaski County, Arkansas.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

EXHIBIT “B”

 

TO

 

ASIGNMENT OF LEASES

 

list of leases

1.Shopping Center Lease, dated November 9, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership, as assigned to SPC Condo Limited
Partnership and Oklahoma City Bakery, Inc.

2.Shopping Center Lease, dated May 17, 2012, made and entered into by and
between SPC Park Avenue Limited Partnership, as assigned to SPC Condo Limited
Partnership and Sprint Spectrum, L.P.

3.Shopping Center Lease, dated October 9, 2013, made and entered into by and
between SPC Condo Limited Partnership and Newk's Holding Company, LLC.

 

 

 

 

 

 

 

 

 

4

